Per Curiam,
The charge of the learned court below was a careful and entirely correct presentation of the facts and law involved in *373the controversy. It contained a thorough explanation of the kind of testimony required to establish a resulting trust in the wife, so that the jury could not fail to have a correct understanding of the subject. There was testimony in support of the claim of a resulting trust, and that question was necessarily left to the determination of the jury. An examination of the testimony convinces us that the verdict of the jury was sustained by the evidence given on the trial. We see no error in the assignments and they are all dismissed.
Judgment affirmed.